098274DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment field on 8/10/2022, in which claims 1, 5 – 6, 9 – 12, 16 – 17, and 20 was amended, and claims 1- 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/29/2022 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondiles et al (US 2021/0365456 A1), in view of Tian (US 2014/0310258 A1)
As per claim 1, Kondiles et al (US 2021/0365456 A1) discloses,
A method comprising: receiving, by a database management system (DBMS), a query from a client (para.[0323]; “receive a first query request that indicates a first query for execution by a database system”).
determining a query plan for the query, wherein the query plan comprises plurality of query operators for executing at least a portion of the query on a database (para.[0062]; “generates an initial query plan based on a data processing request (e.g., a query) regarding a data set”). 
sending the plurality of query operators to plurality of computing nodes for the plurality of computing nodes to execute the plurality of query operators on plurality of data fragments of the database (para.[0129]; “a node 37 executing a query in accordance with the query execution plan 2405 by implementing a query processing module 2435. The query processing module 2435 can operable to execute a query operator execution flow 2433 determined by the node 37, where the query operator execution flow 2433 corresponds to the entirety of processing of the query upon incoming data assigned to the corresponding node 37 in accordance with its role in the query execution plan”).
wherein each computing node of the plurality of computing nodes hosts a respective data fragment of the plurality of data fragments (para.[0079]; “a parallelized data store, retrieve, and/or process sub-system 12 that includes a plurality of computing devices, where each computing device includes a plurality of nodes and each node includes multiple processing core resources”, para.[0125]; “set of nodes 37, such as a full set of nodes and/or all nodes that are in a storage cluster 35 that stores data required to process incoming queries”, and para.[0136]; “nodes 37 can be utilized for database storage, and can each locally store a set of segments in its own memory drives”).
detecting an error in executing a first query operator of the plurality of query operators by a first computing node of the plurality of computing nodes on a first data fragment of the plurality of data fragments (Fig.29D; “send the node saved state data of the first node to the new node based on the query execution role assigned to the first node based on the node reassignment data, where the new node generates only a remaining proper subset of the required plurality of data blocks in conjunction with the query execution role reassigned to the new node based on the node saved state data and para.[0325]; “failure occurs and/or is detected during execution of a query”).
and the first query operator to said replacement computing node for executing on the first data fragment sent to said replacement computing node (para.[0325]; “a new node can be assigned to replace the failed node in the corresponding query execution plan 2405 by taking on some or all of the corresponding query execution role that was originally assigned to the failed node in conjunction with participation in the query execution plan” and para.[0326]; “some or all execution assigned the failed node can be reallocated to another node, for example, within the same storage cluster 35. In some cases, incoming data from child nodes in the query plan can be routed to the newly assigned node”).  
	Kondiles does not specifically disclose sending, in response to detecting the error in executing the first query operator by the first computing node on the first data fragment, the first data fragment to a replacement computing node.
	However,  Tian (US 2014/0310258 A1) in an analogous art discloses,
and sending, in response to detecting the error in executing the first query operator by the first computing node on the first data fragment, the first data fragment to a replacement computing node (para.[0041]; “Each snapshot can include state information that is usable for moving the query operator instance from its current execution engine/processing node to another execution engine/processing node. For instance, the snapshot can include an indication of the results the query operator instance has generated so far and an indication of the input data that the query operator instance has yet to process”, para.[0049]; “snapshot can include state information usable for moving execution of the query operator to another execution engine/processing node in the event of a node failure”, para.[0053]; “detect the failure of processing node 102(3) during the execution of query”, para.[0054]; “allocate new processing node 102(6) for replacing failed processing node”, and para.[0057]; “After determining the failure horizon ………control engine 108(6) of new processing node 102(6) can load the snapshot for old join operator instance 206' from distributed data store 110 (block 810). Execution engine 106(6) can then begin execution of new join operator instance 206'' from the snapshot state”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate query execution snapshot that includes input data of the system of Tian into reassignment of node of query execution failure of the system of Kondiles to graciously execute failed query without having to load the query from start thereby reducing amount of resources required to execute the failed query.

As per claim 2, the rejection of claim 1 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
further comprising: determining a first logical node associated with the first computing node; and associating, in response to detecting the error in executing the first query operator by the first computing node on the first data fragment, the first logical node with the replacement computing node (para.[0329]; “node C is determined to fail after execution ……..where node C is offline and/or otherwise incapable of executing the query as necessary, node reassignment data 2630 can be generated, for example, by a node assignment module 2640 of the query execution module 2402, to reassign some or all of the query execution role of node C to node H by replacing node C with node H in an updated version of the query execution plan”).  

As per claim 3, the rejection of claim 1 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
further comprising: receiving a first set of result data from the first computing node, the first set of result data generated by the first computing node in executing the first query operator on the first data fragment (para.[0131]; “Resultants generated by each of the plurality of nodes at this inner level 2414 can be gathered into a final result of the query, for example, by the node 37 at root level 2412 if this inner level is the top-most inner level 2414 or the only inner level”). -28- 
50277-5709 (ORA210010-US-NPR)storing the first set of result data in a first buffer, wherein the first buffer is allocated to a first logical node, wherein the first logical node is associated with the first computing node prior to sending the first query operator to the replacement computing node (para.[0326]; “incoming data from child nodes in the query plan can be routed to the newly assigned node. In some cases, the newly assigned node can determine a proportion of incoming data that is missing”).
and releasing one or more portions of the first set of result data to one or more of a parent plan node of the query plan or to the client (para.[0326]; “some or all execution assigned the failed node can be reallocated to another node, for example, within the same storage cluster 35. In some cases, incoming data from child nodes in the query plan can be routed to the newly assigned node. In some cases, the newly assigned node can determine a proportion of incoming data that is missing”).  

As per claim 4, the rejection of claim 3 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
further comprising: receiving a second set of result data from the replacement computing node, the second set of result data generated by the replacement computing node in executing the first query operator on the first data fragment (para.[0131]; “a resultant generated by an inner level node 37's execution of a given query may correspond to only a portion of the entire query result, such as a subset of rows in a final result set, where other nodes generate their own resultants to generate other portions of the full resultant of the query”).
storing the second set of result data in the first buffer, wherein the first buffer is allocated to the first logical node, wherein the first logical node is associated with the replacement computing node rather than with the first computing node after sending the first query operator to the replacement computing node (Fig29D #2986; “generate node saved state data of the first node based on the upcoming
outage detection data based on the first proper subset of the required plurality
of data blocks already generated by the first node”). 
determining a third set of result data comprising the second set of result data without the one or more portions of the first set of result data released to one or more of the parent plan node of the query plan or to the client; and releasing the third set of result data to one or more of the parent plan node of the query plan or to the client (Fig.29D; “send the node saved state data of the first node to the new node based on the query execution role assigned to the first node based on the node
reassignment data, where the new node generates only a remaining proper subset of the required plurality of data blocks in conjunction with the query execution role reassigned to the new node based on the node saved state data” and para.[0326]; “some or all execution assigned the failed node can be reallocated to another node, for example, within the same storage cluster 35. In some cases, incoming data from child nodes in the query plan can be routed to the newly assigned node. In some cases, the newly assigned node can determine a proportion of incoming data that is missing”).  
 
As per claim 5, the rejection of claim 1 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
wherein the query plan is represented by a graph of interlinked plan nodes, wherein the plan nodes include a row source function; and wherein the method further comprising performing, by the DBMS, the row source function to cause the sending the plurality of query operators to the plurality of computing nodes (para.[0139]; “different tree configuration of corresponding query execution plans and/or by performing query operations upon data blocks and/or read records for different queries” and para.[0144]; “a node is denoted by the ‘X’ in FIG. 24E. The ‘X’s in communication flowing upward via the tree structure of the query execution plan 2405 denote this failure was either communicated as a notification and/or denotes that the required set of data blocks were not able to be generated in the upward flow along these channels”).  

As per claim 6, the rejection of claim 5 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
wherein the method further comprising: performing, by the DBMS, the row source function to receive result data generated by the plurality of computing nodes in executing the plurality of query operators; and performing, by the DBMS, the row source function to store received result data in plurality of buffers allocated to the plurality of computing nodes, wherein each of the computing nodes of the plurality of computing nodes is allocated a respective buffer of the plurality of buffers, and wherein result data from a particular computing node of the plurality of computing nodes is segregated in a respective buffer allocated to the particular computing node (para.[0119]; “Each of the nodes of IO level 2416 can be operable to, for a given query, perform the necessary row reads for gathering corresponding rows of the query. These row reads can correspond to the segment retrieval to read some or all of the rows of retrieved segments determined to be required for the given query. Thus, the nodes 37 in level 2416 can include any nodes 37 operable to retrieve segments for query execution from its own storage” and para.[0121]; “extracting some or all necessary rows from the segments with some or all necessary columns; and sending these retrieved rows to a node at the next level 2410.H-1 as the query resultant generated by the node 37”).  

As per claim 7, the rejection of claim 6 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
wherein the method further comprising: performing, by the DBMS, the row source function to determine that at least one condition has been satisfied (para.[0035]; “the execution condition requirement data can be based on execution success conditions 2532 for the particular query execution mode being utilized to execute the corresponding query”).
wherein the at least one condition includes receiving an indication that the particular received result data is complete, or that one or more of a memory threshold or a time threshold has been exceeded (para.[0335]; “being determined to have an expected amount of time remaining in its own execution of the query that is expected to elapse undergoing an outage is scheduled and/or predicted to occur; being determined to have processing and/or memory health that is determined to have degraded and/or that compared unfavorably to a processing and/or memory health threshold of the execution condition requirement data”). 
and based at least in part on determining that the at least one condition has been satisfied, performing, by the DBMS, the row source function to release the particular received result data to one or more of a parent plan node of the query plan or to the client (para.[0334]; “execution condition data of one or more nodes can be compared to execution condition requirement data to identify one or more nodes in the generated failure detection data as failing nodes based on these node being determined to have execution condition data that compares unfavorably to the execution condition requirement data and/or is otherwise determined to be failing based on failing to adhere to the execution condition requirement data” and para.[0416]; “node is assigned to any participating in the given query, one or more levels at which the node is participating, its parent node to which output data blocks are to be sent, its child nodes from which output data blocks are to be received”).   

As per claim 8, the rejection of claim 1 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
wherein the first computing node executing the first query operator returns the same set of results as the replacement computing node executing the first query operator (para.[0122]; “each node at a same inner level can be operable to execute a same portion of a same query operator execution flow for a given query”).  

As per claim 9, the rejection of claim 1 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
further comprising: detecting a second error in executing a second query operator of the plurality of query operators by a second computing node of the plurality of computing nodes on a second data fragment of the plurality of data fragments (para.[0035]; “the execution condition requirement data can be based on execution success conditions 2532 for the particular query execution mode being utilized to execute the corresponding query”).
determining that a complete set of result data has been received from the second computing node, the complete set of result data generated by the second computing node in executing the second query operator on the second data fragment (para.[0353]; “generating node reassignment data based on the failure detection data by assigning a new node in the plurality of nodes to replace the first node in the query execution plan for a remainder of the execution of the query, for example, by utilizing the node reassignment module 2654. Step 2688 includes generate a resultant for the query in accordance with completion of the execution of the query”). 
and in response to determining that the complete set of result data has been received from the second computing node, releasing the complete set of result data to one or more of a parent plan node in the query plan or the client (para.[0334]; “execution condition data of one or more nodes can be compared to execution condition requirement data to identify one or more nodes in the generated failure detection data as failing nodes based on these node being determined to have execution condition data that compares unfavorably to the execution condition requirement data and/or is otherwise determined to be failing based on failing to adhere to the execution condition requirement data” and para.[0416]; “node is assigned to any participating in the given query, one or more levels at which the node is participating, its parent node to which output data blocks are to be sent, its child nodes from which output data blocks are to be received”).   
  
As per claim 10, the rejection of claim 1 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
wherein the DBMS is connected to the plurality of computing nodes via a network (Fig.7 and para.[0100]; “database overriding OS 61 provides hardware components of a node for more direct access to memory, more direct access to a network connection”). 
As per claim 11, the rejection of claim 1 is incorporated and further Kondiles et al (US 2021/0365456 A1) discloses,
wherein different computing nodes of the plurality of computing nodes host different data fragments of the plurality of database fragments, and wherein the plurality of computing nodes together entirely host the database (para.[0461]; “Some or all of the local node set 3260 of a given node can be fixed across all queries based on the physical location and/or network communication location of the given node with respect to other nodes implemented by the query execution module 2402 and/or implemented by the database system 10 as a whole”)

Claims 12 – 20 are non-transitory  computer-readable storage medium claim corresponding to method claims 1 – 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 9 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/2/2022